Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on August 2, 2019, has been made of record and entered.  In this amendment, claims 1 and 3-5 have been amended.
No claims have been canceled or added; claims 1-19 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 2, 2019.

Suggested Claim Amendments
	The Examiner respectfully suggests the following claim amendments, for clarification and continuity purposes:
a) it is respectfully suggested that claim 1 be amended to recite “Ni particles distributed on a surface of an Al2O3 carrier in an amorphous or highly dispersed state as an active component for the catalyst, and the Ni particles have a grain size less than or equal to 8 nm, and an Al2O3-SiO2 coating layer, wherein a mass ratio of the Al2O3 carrier to the Al2O3-SiO2 coating layer is…”.
	b) It is respectfully suggested that claims 3-5 each be amended to recite “A preparation method”; see, for example, claim 2, which recites “A preparation method”.
	c) it is respectfully suggested that line 3 of claim 15 be amended to recite “catalytically synthesize butane-1,4-diol”.
	d) it is respectfully suggested that the phrase “the catalyst for” in (1) line 3 of claim 16 (2) and line 3 of claim 18 be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite for lacking antecedent basis for the phrase “ethanol-water solution of step (3)”.  Claim 5, from which claim 13 depends, refers to an ethanol-water solution in step (4) therein.
Claims 17 and 19 are indefinite for lacking antecedent basis for the limitation “an organic phase”.  Neither of claims 15, 16, or 18, from which claims 17 and 19 directly or indirectly depend, recite “an organic phase”.  It is respectfully suggested that claims 16 and 18 be amended to recite, in the last line, “to produce an organic phase product” (e.g., in claim 16: “…space velocity of 1.1/h to 1.7/h, to produce an organic phase product.”), and that claims 17 and 19 be amended to recite “the organic phase product”, to ensure proper antecedent basis.

Allowable Subject Matter
Claims 1-12, 14-16, and 18 are allowed.
Claims 13, 17, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the claimed Ni-Al2O3@Al2O3-SiO2 catalyst, wherein nickel particles are distributed on a surface of an Al2O3 carrier, as recited in the instant claims.  Additionally, the cited references of record do not teach or suggest the claimed methods of preparing the aforementioned Ni-Al2O3@Al2O3-SiO2 catalyst, as specifically recited in the instant claims, nor do said references teach or suggest the employment or application of the aforementioned Ni-Al2O3@Al2O3-SiO2 catalyst in the hydrogenation of 1,4-butynediol to catalytically synthesize butane-1,4-diol.
Exemplary prior art includes Rudoff et al. (U. S. Patent No. 3,759,845), which teaches a catalyst comprising a gamma alumina support carrying thereon nickel, copper, and manganese (Abstract), said catalyst employable in the hydrogenation of 1,4-butynediol to 1,4-butanediol (col. 4, lines 58-75).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising nickel, silica, and alumina, and in the art of hydrogenating 1,4-butynediol to produce butane-1,4-diol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732